DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation "the feeding rate" in line 4 is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear the feeding rate is the feeding rate of the laser, shield gas, or other structure.
For the purpose of examination, the limitation "the feeding rate" will be interpreted to be “a feeding rate of the shield gas”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mori (US 2015/0314394).

    PNG
    media_image1.png
    635
    461
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    424
    636
    media_image2.png
    Greyscale

Regarding claim 1, Mori teaches a laser welding method, comprising: 
See para.[0040] “The example of processing shown in FIG. 3 has a configuration in which a plurality of rectangular plates W′ are fabricated by performing a laser cutting to a plate-like workpiece W in accordance with a laser processing program P (FIG. 1) provided as an NC program.” The controller executes laser processing program P to select and input a welding pattern as shown in figure 3.), the selected and inputted welding pattern (ii) causing a start of emission of the shield gas when the laser processing head reaches the starting position for welding and radiating the laser beam onto the workpiece when the rate of the shield gas is stabilized (see fig.6 and para.[0072] and [0074] “Prior to laser oscillation, the processing nozzle 46 moves closer to the workpiece W, and the shutter 42 provided to the laser oscillator 32 (FIG. 2) opens…Assist gas A is blown from the processing nozzle 46 to the workpiece W, and when the internal pressure of the processing nozzle 46 reaches a predetermined gas pressure, the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.”); and 
performing laser welding on the workpiece according to the selected and inputted welding pattern (See para.[0074] “the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.”).
 
    PNG
    media_image3.png
    207
    464
    media_image3.png
    Greyscale

Regarding claim 2, Mori teaches in causing the start of emission of the shield gas when the laser processing head reaches the starting position for welding, emission of the shield gas is started at a time when the laser nozzle reaches the starting position for welding and then the feeding rate stabilizes (See para.[0074] “Assist gas A is blown from the processing nozzle 46 to the workpiece W, and when the internal pressure of the processing nozzle 46 reaches a predetermined gas pressure, the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.” Since the gas pressure stabilizes, the feeding rate of the shield gas is stabilized.)

Regarding claim 3, Mori teaches wherein, in causing the emission of shield gas in advance through the laser nozzle provided on the laser processing head at the time of moving the laser processing head from the reference position to the starting position for welding the workpiece, emission of the shield gas is started when an elapsed time after the laser processing head starts moving from the reference position reaches a predetermined time, or when a travel distance reaches a predetermined distance [Examiner’s note: Since in claim 1, patentable weight is given to “causing a start of emission of the shield gas when the laser processing head reaches the starting position for welding”. Therefore, no patentable weight is given to the circumstances of “causing the emission of shield gas in advance through the laser nozzle provided on the laser processing head at the time of moving the laser processing head from the reference position to the starting position for welding the workpiece”. Therefore, no patentable weight is given to this claim.]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761 

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726